Exhibit 10.1

       

LETTER AGREEMENT

       

          

This Letter Agreement (the "Agreement") is by and between James R. Arabia
("Executive") and NatureWell, Incorporated (the "Company") and is effective as
of June 12, 2006 (the "Effective Date").        

RECITALS

       

A.

As of the Effective Date the Company owes to Executive $542,137 for past due
accrued salary and benefits, advances made by Executive to the Company and
amounts due pursuant to two defaulted senior secured notes owned by Executive
totaling $200,000 face value (the "Past Due Amount").

         

1.

The Company and Executive agree that the Past Due Amount shall be paid as
follows:

           

(a)

$112,500 of the Past Due Amount shall be paid by issuing to Executive 75,000,000
restricted shares of Common Stock (the "Payment Shares") provided however, the
issuances of the Payment Shares, including partial issuances, shall not occur if
such issuance results in Executive having either beneficial ownership of more
than 29% of the Company's common stock, assuming that all convertible securities
owned by Executive have been converted and all other outstanding convertible
securities of the Company have not been converted, or 20% of the Company's
common stock calculated on a fully diluted basis (the "Ownership Cap"). For
purposes of this provision, Executive's beneficial ownership percentage shall
not include any stock or convertible securities owned by Financial Acquisition
Partners, LP (a partnership for which Executive is the General Partner).
Further, the Parties agree that as of the Effective Date Executive's beneficial
ownership, assuming only he exercises his conversion rights, is approximately
29.6% and his fully diluted ownership is approximately 20.2%. Executive shall be
entitled to demand delivery of any portion of the unissued Payment Shares so
long as such issuance would not result in his exceeding the Ownership Cap. If
after two years from the Effective Date Executive has not received delivery of
all of the Payment Shares he shall be entitled to a cash payment equal to the
number of unissued Payment Shares times $.0015 (the "Cash Payment"). Executive
shall not be entitled to the balance of the unissued Payment Shares following
receipt of the Cash Payment.

   

(b)

Executive agrees to waive $112,500 of the Past Due Amount.

   

(c)

The remaining $317,137 shall be paid to Executive in cash from the Company's
working capital. It is agreed that Executive shall initially receive minimum
monthly payments of $20,000, and it is further agreed that it is the intent of
the Parties to increase such payments and pay Executive in full as soon as is
practicable from funds received from operations and/or any of the Company's
financing arrangements.

       

          IN WITNESS WHEREOF, the parties have executed this Letter Agreement as
of the date first written above.

         

THE COMPANY:

       



NatureWell, Incorporated,
a Delaware corporation

       



By:

/s/ Timothy R. Scott


Timothy R. Scott, Director          

By:

/s/ John W. Huemoeller


John W. Huemoeller, Director                  

EXECUTIVE:

       



James R. Arabia,
an individual

         

By:

/s/ James R. Arabia


James R. Arabia